

FOURTH AMENDMENT TO LEASE DATED JUNE 29, 2018


Nancy Ridge Technology Center, L.P., a California limited partnership
(“Lessor”), and Cidara Therapeutics, Inc., a Delaware corporation, (“Lessee”),
hereby amend the Lease dated June 9, 2014 (as previously amended, the “Lease”),
for Suites #101 through #105 at 6310 Nancy Ridge Drive, San Diego, CA 92121
(“Premises”) as follows:


1)
Expiration Date: The Lease Term is hereby extended and the Expiration Date shall
be December 31, 2021. Lessee continues to have the right to exercise the options
to extend the term of the Lease pursuant to the terms and conditions of
Paragraph 57 of the addendum to the Lease.



2)
Increase in Base Rent: On January 1, 2019 the Base Rent shall increase to
$69,649.30 per month. On January 1, 2020, and every twelve (12) months
thereafter, the Base Rent shall increase three percent (3%).



3)
HVAC: Provided (a) Lessee has not modified the HVAC system, (b) Lessee has
properly maintained the HVAC system, and (c) Lessor has reasonably approved the
repair in advance of such repair being done, then, for each repair or
replacement of a HVAC unit that is over twelve (12) years old, Lessee shall be
responsible for the first $500 of the required repair or replacement, and Lessor
shall be responsible any amount over $500 until after the HVAC unit is replaced
with a new HVAC unit, at which time Lessee shall be responsible for all repair
and replacement costs for the new HVAC unit. Notwithstanding the foregoing,
Lessor shall continue to have the obligation to replace, when needed and without
any reimbursement from Lessee, the HVAC units described in Paragraph 4 of the
Third Amendment to Lease. A schedule of the HVAC units is attached as Exhibit A
hereto. Except as provided in this paragraph, Lessor's and Lessee's obligations
with respect to maintenance, repair, and replacement of HVAC units that service
the Premises remain unchanged, including, (1) all maintenance costs for all HVAC
units shall remain Lessee’s sole responsibility and (2) Lessor's and Lessee's
obligations described in Paragraph 4 of the Third Amendment to Lease are not
amended by this paragraph.



4)
Tenant Improvements: Lessor waives any restoration rights as to tenant
improvements approved by Lessor prior to the date of this Amendment, and
specifically Lessee shall not be required to restore the offices removed at the
rear of Suite #103 to create rooms #307, #309, #310 and #316.



5)
Option to Expand: Provided Lessee has not Defaulted (whether subsequently cured
or not) under any of the terms of the Lease, then, subject to any existing
rights of any other tenants of the Project, Lessee shall have the option to
lease any vacant space controlled by Lessor in 6310 or 6330 Nancy Ridge Drive in
its as-is condition without warranty at the same terms and conditions in the
Lease (as amended by this Amendment), including the same rate of Base Rent/sf,
Base Rent increases, and Expiration Date; however, Lessee's Share shall be
increased based upon the added area of the Expansion Space (defined below). To
exercise the option, Lessee must, on or before September 30, 2019, deliver to
Lessor written notice that states (1) Lessee is exercising the option, (2) the
vacant space that Lessee desires to lease, which space must be (i) one or more
full suites and (ii) fully demised from other spaces in the building (such space
described in the notice is herein referred to as "the Expansion Space"), and (3)
the date Lessee wants to take possession of the Expansion Space, which date
shall not be later than 15 days after






--------------------------------------------------------------------------------




the date of Lessee's notice. All provisions of the Lease, including Lessee's
obligation to pay Rent, shall apply to the Expansion Space commencing on the
earlier of (1) the date Lessee takes possession of the Expansion Space or (2)
the date specified in Lessee's notice. Lessee's option under this paragraph
shall not apply to any vacant space with respect to which Lessor has received an
acceptable letter of intent to lease prior to the date Lessee delivers Lessee's
notice exercising Lessee's option.


6)
Special Option re 6330 Nancy Ridge Drive, Suite 104. This paragraph is agreed to
by Lessor and Lessee with reference to the following facts: (1) the premises
commonly known as 6330 Nancy Ridge Drive, Suite 104 (the "IVS Space") is
currently occupied by IVS Technologies, Inc., pursuant to a lease (the "IVS
Lease") between Lessor and IVS Technologies, Inc., (2) IVS is actively
attempting to sublease the IVS Space, and (3) Lessee may desire to sublease the
IVS Space for the remaining term of the IVS Lease, provided that Lessor agrees
to a direct lease with Lessee for the IVS Space for the period commencing on the
expiration date of the IVS Lease and ending on the Expiration Date of the Lease.
Based upon such facts, Lessor and Lessee agree, if prior to July 31, 2018 ("the
Special Option Expiration Date"), Lessee and IVS Technologies, Inc. enter into a
sublease for the IVS Space, then (1) Lessor shall not unreasonably withhold
Lessor's consent to such sublease and (2) Lessee shall have the option to lease
the IVS Space in its as-is condition without warranty at the same terms and
conditions in the Lease (as amended by this Amendment), including the same rate
of Base Rent/sf, Base Rent increases, and Expiration Date; however, (1) the
terms of the Lease, including the obligation to pay Rent, shall apply to the IVS
Space commencing upon expiration or earlier termination the IVS Lease and (2)
Lessee's Share shall be increased based upon the added area of the IVS Space. To
exercise the option, Lessee must, on or before July 31, 2018, (1) enter into a
sublease with IVS Technologies, Inc. pertaining to the IVS Space, (2) have
received Lessor's consent to such sublease, and (3) deliver to Lessor written
notice that states Lessee is exercising the option. Lessor agrees that, if prior
to the Special Option Expiration Date Lessor receives from IVS Technologies,
Inc., a written request for Lessor to consent to a sublease of the IVS Space
with anyone other than Lessee, Lessor shall promptly after receiving such
request advise Lessee that Lessor has received such request; however, Lessor
shall not be obligated to provide to Lessee any information concerning the terms
and conditions of such proposed sublease.



7)
Confidentiality: The terms of the Lease are confidential. No party to the Lease
shall disclose any of the terms of the Lease to any other party, provided that
Lessee may disclose such terms to Lessee's employees, directors, officers,
agents and proposed transferees.



8)
No Default: To each party's knowledge, neither party is currently in Default or
Breach of any of the terms or conditions of the Lease.



9)
Authority to Execute: Each person executing this Amendment represents and
warrants to all parties that he or she is duly authorized to execute and deliver
this Amendment on behalf of that party.



All other terms and conditions of the Lease shall remain in full force and
effect. All capitalized terms used herein but not defined herein shall have the
meanings ascribed thereto in the Lease.









--------------------------------------------------------------------------------




Lessor:
Nancy Ridge Technology Center, L.P., a California Limited Partnership

By:
Nancy Ridge Technology Center, LLC, a California Limited Liability Company,

its General Partner


By:                                
Chris Loughridge, its Manager    




Lessee:        Cidara Therapeutics, Inc., a Delaware corporation


By:                                


Printed:    Matthew Onaitis


Title:    CFO & General Counsel





--------------------------------------------------------------------------------






Schedule of Exhibits


Exhibit A--Schedule of HVAC Units





--------------------------------------------------------------------------------




Exhibit A--HVAC SCHEDULE
HVAC UNITS (3/28/18)
 
 
 
 
 
 
 
HVAC COVERED BY LEASE
Unit number
# on unit
model number
serial number
manufacturer
year of man.
age
 
 
 
 
 
 
 
101-1
101-1
50EZ-A24-30
2614C13907
Carrier
2014
4 years
101-2
101-2
RQPL-B042CK 000
F231700029
Rheem
2017
1 year
101-3
101-3
50TCQD12A2A5A0A0A0A0
3812G50170
Carrier
2012
6 years
101-4
101-4
50EZ-A48-50
2814C41445
Carrier
2014
4 years
101-5
101-5
unknown
unknown
Carrier
1987
31 years
101-6
101-6
50TCQDU8A2A5A0A0A0
2616P97919
Carrier
2016
2 years
101-7
101-7
50TJQ009-501
4498G30498
Carrier
1998
20 years
102-1
102-1
50TCQD09A2A5A0A0A0
0716P60797
Carrier
2016
2 years
102-2
102-2
YHJD60S43S5A
W1K4091677
York
2014
4 years
102-3
102-3
B1HA024A06B
(s) NHHM110673
York
1999
19 years
102-4
102-4
B3CH060A25ECC
(s) NMHM159010
York
1999
19 years
102-5
102-5
B3CH120A25ECB
(s) NLHM144215
York
1999
19 years
102-6
102-6
B3CH090A25ECB
(s) NMHM161575
York
1999
19 years
103 new
103-3
50VT-B24-30TP
2715C12842
Carrier
2015
3 years
103-4
103-4
50EZ-A24-30
4311C15143
Carrier
2011
7 years
103-5
103-5
50TCQA04A2A5A0A0A0
4111C59853
Carrier
2011
7 years
103-6
103-6
50TCQA05A2A5A0A0A0
3511C57334
Carrier
2011
7 years
103-7
103-7
WCC024F100BB
L393RY42H
Trane
1996
22 years
103-8
103-8
out of service
 
 
 
 
old
103-9
WCG036F100BB
391PLWH
Trane
1999
19 years
old
103-10
WCC024F100BB
3925BM2H
Trane
1996
22 years
104-1
104-1
CPH060XXX3BXXXBA
1007418928
Goodman
2010
8 years
104-2
104-2
CPH060XXX3BXXXBA
1007418931
Goodman
2010
8 years
104-3
104-3
RQKA-A030JK 000
5616F519712489
Rheem
1997
21 years
105-11
105-11
50TCQA04A2A5A0A0A0
0415C55917
Carrier
2015
3 years
105-12
105-12
38AYC048320
1700E00271
Carrier
2000
8 years
105-13
105-13
RQKA-A030JK 000
6516F429706089
Rheem
1997
21 years
105-14
105-14
48GS-060090501
0700G10083
Carrier
2000
8 years
105-5
105-15
48TCDD12AZA5A0A0A0
1115P62329
Carrier
2015
3 years
105-6
105-16
48TCDD12A2A5A0A0A0
1615P42764
Carrier
2015
3 years
 
 
 
 
 
 
 
HVAC 6330 NRD
suite 104 1st. Fl
AC-3
 
3311C56083
Carrier
2011
7 years
suite 104 1st. Fl
AC-4
 
1012C66081
Carrier
2012
6 years
suite 104 1st. Fl
AC-5
 
1212C85580
Carrier
2012
6 years






